Case 9:19-bk-11573-MB         Doc 1120 Filed 07/02/20 Entered 07/02/20 16:11:52                    Desc
                                Main Document Page 1 of 2



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com                                            FILED & ENTERED
 3 SONIA SINGH (State Bar No. 311080)
   ssingh@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP                                     JUL 02 2020
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006                                   CLERK U.S. BANKRUPTCY COURT
   Telephone: (310) 277-0077                                            Central District of California
                                                                        BY ortiz      DEPUTY CLERK
 6 Facsimile: (310) 277-5735

 7 Attorneys for Michael A. McConnell, Chapter 11
   Trustee
 8
                            UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                    NORTHERN DIVISION
11
   In re                                          Case No. 9:19-bk-11573-MB
12
   HVI CAT CANYON, INC.,                          Chapter 7
13
                 Debtor.                          ORDER DENYING WITHOUT
14                                                PREJUDICE TRUSTEE’S MOTION TO
                                                  EXPUNGE: (1) NOTICE OF OIL AND
15                                                GAS LIEN FILED BY CALIFORNIA
                                                  ASPHALT PRODUCTION, INC.
16                                                (DOCKET NO. 821); (2) NOTICE OF OIL
                                                  AND GAS LIEN FILED BY GTL1, LLC
17                                                (DOCKET NO. 822); AND (3) NOTICE OF
                                                  OIL AND GAS LIEN FILED BY GIT, INC.
18                                                (DOCKET NO. 823)
                                                  Date:    June 15, 2020
19                                                Time:    10:30 a.m.
                                                  Place: Courtroom 201
20                                                         1415 State Street
                                                           Santa Barbara, CA 93101
21

22
              On June 15, 2020, at 10:30 a.m., following earlier hearings on April 17, 2020 at 10:00 a.m.
23
     and May 19, 2020 at 10:30 a.m., the Court heard and considered the Trustee’s Motion to Expunge:
24
     (1) Notice of Oil and Gas Lien Filed by California Asphalt Production, Inc. (Docket No. 821); (2)
25
     Notice of Oil and Gas Lien Filed by GTL1, LLC (Docket No. 822); and (3) Notice of Oil and Gas
26
     Lien Filed by GIT, Inc. (Docket No. 823) (docket no. 875) (the “Motion to Expunge”), filed by
27
     Michael A. McConnell, the Chapter 11 trustee (the “Trustee”) for the estate of HVI Cat Canyon,
28

     1595578.1 26932                                   1
Case 9:19-bk-11573-MB           Doc 1120 Filed 07/02/20 Entered 07/02/20 16:11:52              Desc
                                  Main Document Page 2 of 2



 1 Inc., the Honorable Martin R. Barash, United States Bankruptcy Judge, presiding. Eric P. Israel, of

 2 Danning, Gill, Israel & Krasnoff, LLP, appeared for the Trustee; Jeremy Faith of Faith Margulies,

 3 LLP appeared for California Asphalt Production, Inc. (“CAP”), GTL1, LLC (“GTL1”) and GIT,

 4 LLC (“GIT”); Evan Jones of O’Melveny & Meyers, LLP appeared for UBS, AG, London Branch

 5 and UBS AG, Stamford Branch (collectively “UBS”); other appearances were as noted on the
 6 record.

 7            The Court having read and considered the Motion to Expunge, the opposition filed by CAP,

 8 GTL1 and GIT (docket no. 905) (the “Opposition”), the reply to the Opposition filed by the Trustee
 9 (docket no. 920), the supplemental brief filed by the Trustee in support of the Motion to Expunge

10 (docket no. 985) (the “Trustee’s Supplemental Brief”), the supplemental brief filed by UBS in

11 support of the Motion to Expunge (docket no. 986) (the “UBS Supplemental Brief”), the omnibus

12 response filed by CAP, GTL1 and GIT to the Trustee’s Supplemental Brief and the UBS

13 Supplemental Brief (docket no. 1002), and all other pleadings on file in this case, having found

14 that notice of the Motion to Expunge was adequate and proper, it is hereby

15            ORDERED THAT:

16            1.       The Motion to Expunge is denied, without prejudice to raising the issues presented

17 in an adversary proceeding.

18                                                  ###

19

20
21

22

23
      Date: July 2, 2020
24

25

26

27

28

     1595578.1 26932                                      2
